       Case 2:20-cv-00167-CKD Document 22 Filed 07/08/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    RONNIE CHEROKEE BROWN,                             No. 2:20-cv-0167 CKD P
13                       Plaintiff,
14           v.                                          ORDER REFERRING CASE TO POST-
                                                         SCREENING ADR PROJECT AND
15    K. PORTER, et al.,                                 STAYING CASE FOR 120 DAYS
16                       Defendants.
17

18          Plaintiff is a state prisoner, proceeding without counsel. Defendant Porter has waived

19   service of process. ECF No. 20.

20          The undersigned is referring all post-screening civil rights cases filed by pro se inmates to

21   the Post-Screening ADR (Alternative Dispute Resolution) Project in an effort to resolve such

22   cases more expeditiously and less expensively. Defense counsel from the Office of the California

23   Attorney General has agreed to participate in this pilot project. No defenses or objections shall be

24   waived by their participation.

25          As set forth in the screening order, plaintiff has stated a potentially cognizable civil rights

26   claim. Thus, the court stays this action for a period of 120 days to allow the parties to investigate

27   plaintiff’s claims, meet and confer, and then participate in a settlement conference.

28          There is a presumption that all post-screening civil rights cases assigned to the
                                                        1
         Case 2:20-cv-00167-CKD Document 22 Filed 07/08/20 Page 2 of 4

 1   undersigned will proceed to settlement conference.1 However, if after investigating plaintiff’s

 2   claims and speaking with plaintiff, and after conferring with defense counsel’s supervisor,

 3   defense counsel in good faith finds that a settlement conference would be a waste of resources,

 4   defense counsel may move to opt out of this pilot project. A motion to opt out must be filed

 5   within sixty days of the date of this order.

 6            Within thirty days, the assigned Deputy Attorney General shall contact the Courtroom

 7   Deputy, Judy Streeter, at (916) 930-4004, to schedule the settlement conference. If difficulties

 8   arise in scheduling the settlement conference due to the court’s calendar, the parties may seek an

 9   extension of the initial 120 day stay.

10            Once the settlement conference is scheduled, at least seven days prior to conference, the

11   parties shall submit to the assigned settlement judge a confidential settlement conference

12   statement. The parties’ confidential settlement conference statement shall include the following:

13   (a) names and locations of the parties; (b) a short statement of the facts and alleged damages; (c) a

14   short procedural history; (d) an analysis of the risk of liability, including a discussion of the

15   efforts made to investigate the allegations; and (e) a discussion of the efforts that have been made

16   to settle the case; and (f) any documents which have not already been filed with the court and

17   which may be relevant to resolution of this case.

18            Also pending before the court are plaintiff’s motions for summary judgment and for

19   discovery. ECF Nos. 18-19. No discovery has occurred in this case. Therefore, plaintiff’s

20   motion for summary judgment is premature and will be denied on that basis. See Fed. R. Civ. P.
21   56(d)(3) (stating that a district court may issue any appropriate order concerning a pending

22   summary judgment motion when the nonmoving party “cannot present facts essential to justify its

23   opposition”).

24            In his motion for discovery, plaintiff seeks to subpoena witnesses to an unscheduled court

25   hearing. ECF No. 19 at 1-2. According to plaintiff, these witnesses were present for the events

26   giving rise to the present civil action and would “benefit plaintiff’s 1983 complaint.” ECF No. 19
27

28   1
         If the case does not settle, the court will set a date for the filing of a responsive pleading.
                                                             2
         Case 2:20-cv-00167-CKD Document 22 Filed 07/08/20 Page 3 of 4

 1   at 2. The court will deny plaintiff’s motion for discovery as premature as there is no pending

 2   court hearing in this matter and witnesses are therefore unnecessary. In the event that this case

 3   does not settle, the court will issue a further scheduling order governing discovery in this case

 4   after the stay is lifted. Furthermore, plaintiff is advised that any discovery requests shall not be

 5   filed with the court except when required by Local Rules 250.1, 250.2, 250.3 and 250.4.

 6           In accordance with the above, IT IS HEREBY ORDERED that:

 7           1. Plaintiff’s motion for summary judgment (ECF No. 18) is denied without prejudice as

 8                 premature.

 9           2. Plaintiff’s motion for discovery (ECF No. 19) is also denied as premature.

10           3. This action is stayed for 120 days to allow the parties an opportunity to settle their

11   dispute before a responsive pleading is filed, or the discovery process begins. Except as

12   provided herein or by subsequent court order, no other pleadings or other documents may

13   be filed in this case during the stay of this action. Plaintiff is warned against filing any

14   motions with the court while this matter is stayed pending a settlement conference.

15           4. Defendants shall file any motion to opt out of the Post-Screening ADR Project no more

16   than sixty days from the date of this order.

17           5. Within thirty days from the date of this order, the assigned Deputy Attorney General

18   shall contact this court’s Courtroom Deputy, Judy Streeter, at (916) 930-4004, to schedule the

19   settlement conference.

20           6. At least seven days prior to the settlement conference, each party shall submit a
21   confidential settlement conference statement, as described above, to the judge assigned for

22   settlement.

23           7. If a settlement is reached at any point during the stay of this action, the parties shall file

24   a Notice of Settlement in accordance with Local Rule 160.

25   /////

26   /////
27   /////

28   /////
                                                         3
        Case 2:20-cv-00167-CKD Document 22 Filed 07/08/20 Page 4 of 4

 1           8. The parties remain obligated to keep the court informed of their current address at all

 2   times during the stay and while the action is pending. Any change of address must be reported

 3   promptly to the court in a separate document captioned for this case and entitled “Notice of

 4   Change of Address.” See L.R. 182(f).

 5   Dated: July 8, 2020
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14   12/brow0167.adr.post.waiver.ckd

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
